DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on March 24, 2020, January 13, 2021, September 16, 2021, and May 13, 2022, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “expert system” in claims 6-12.  The structure corresponding to the “expert system” may be found in at least ¶ 936 of the originally-filed specification, which describes the hardware that comprises the “expert system”.  Further, FIGS. 4-31 and their related descriptions describe the operation of the “expert system” and the machine learning operations.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  There are two criteria for subject matter eligibility.  The first is that the claimed invention must be to one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter.  See MPEP 2106(I).  Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.  See MPEP 2106(I).  Here, claims 1-13 are directed towards a machine and claims 14-20 are directed towards a process.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of executing a transaction based on a geographic location.  In particular, the claim recites receiving transaction details, such as a currency type and amount.  The system also determines a transaction location.  Finally, the system executes the transaction based on the transaction location.  In other words, the claim recites Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a).
a controller, comprising: 
a transaction detection circuit structured to interpret a transaction request value, wherein the transaction request value comprises a transaction description for one of a proposed or an imminent transaction, and wherein the transaction description comprises a cryptocurrency type value and a transaction amount value; 
a transaction locator circuit structured to determine a transaction location parameter in response to the transaction request value, wherein the transaction location parameter comprises at least one of a transaction geographic value or a transaction jurisdiction value; and 
a transaction execution circuit structured to provide a transaction implementation command in response to the transaction location parameter.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to MPEP 2106.04(d), additional elements that recite an instruction to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional elements of the controller, transaction detection circuit, transaction locator circuit, and transaction execution circuit serve as instructions to apply the abstract ideas using a computer.  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to MPEP 2106.05, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as noted above, the additional elements of the controller, transaction detection circuit, transaction locator circuit, and transaction execution circuit serve as instructions to apply the abstract ideas using a computer.  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 14: Claim 14 recites abstract subject matter similar to that discussed above in connection with claim 1 and does so in the context of a process.  Because claim 14 fails to recite any additional elements not already considered, claim 14 also fails to recite significantly more than the abstract ideas.
Accordingly, claim 14 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2-13 and 15-20: Claims 2-13 and 15-20 have also been analyzed for subject matter eligibility.  However, the subject matter of these claims also fail to recite patent eligible subject matter for the following reasons:
Claims 2 and 15 recite the abstract idea of determining a transaction location based on a tax treatment of the transaction, which may be interpreted as both a Mental Process as well as a Certain Method of Organizing Human Activities.
Claims 3 and 16 recite the abstract idea of selecting a transaction location based on a comparison between the selected location and remaining locations based on a tax treatment of the transaction, which may be interpreted as both a Mental Process as well as a Certain Method of Organizing Human Activities.
Claims 4 and 17 recite the abstract idea of selecting a transaction location based on the type of currency or the value of the transaction, which may be interpreted as both a Mental Process as well as a Certain Method of Organizing Human Activities.
Claims 5 and 18 recite the abstract idea of providing the transaction location based on the location meeting a threshold tax treatment value, which may be interpreted as both a Mental Process as well as a Certain Method of Organizing Human Activities.
Claim 6 recites the abstract idea of continuously improving the determination of the transaction location based on tax treatment, which may be interpreted as both a Mental Process as well as a Certain Method of Organizing Human Activities.  The additional element of using machine learning to perform this improving fails to recite a practical application or significantly more than the abstract ideas as it generally links the use of the abstract ideas to a particular technological environment, i.e., the machine learning environment.
Claim 7 recites the abstract idea of aggregating regulatory information for a plurality of jurisdictions and continuously improving the determination of the location based on the regulatory information, which may be interpreted as a Mental Process as well as a Certain Method of Organizing Human Activities.
Claim 8 recites the abstract idea of continuously improving the determination of the transaction location relative to a second jurisdiction costs related to the transaction, which may be interpreted as a Mental Process as well as a Certain Method of Organizing Human Activities.  The additional element of using machine learning to perform this improving fails to recite a practical application or significantly more than the abstract ideas as it generally links the use of the abstract ideas to a particular technological environment, i.e., the machine learning environment.
Claim 9 recites the abstract idea of continuously improving the determination of the location based on transaction speed, which may be interpreted as a Mental Process as well as a Certain Method of Organizing Human Activities.  The additional element of using machine learning to perform this improving fails to recite a practical application or significantly more than the abstract ideas as it generally links the use of the abstract ideas to a particular technological environment, i.e., the machine learning environment.
Claim 10 recites the abstract idea of improving the determination of the location based on a tax treatment of the transaction, which may be interpreted as a Mental Process as well as a Certain Method of Organizing Human Activities.  The additional element of using machine learning to perform this improving fails to recite a practical application or significantly more than the abstract ideas as it generally links the use of the abstract ideas to a particular technological environment, i.e., the machine learning environment.
Claim 11 recites the abstract idea of improving the determination of the location based on contractual terms of the transaction, which may be interpreted as a Mental Process as well as a Certain Method of Organizing Human Activities.  The additional element of using machine learning to perform this improving fails to recite a practical application or significantly more than the abstract ideas as it generally links the use of the abstract ideas to a particular technological environment, i.e., the machine learning environment.
Claim 12 recites the abstract idea of improving the determination of the location based on compliance of regulatory information, which may be interpreted as a Mental Process as well as a Certain Method of Organizing Human Activities.
Claim 13 recites the additional element that the system includes a transaction engine.  However, this additional element fails to recite a practical application or significantly more than the abstract ideas as it is simply an instruction to apply the abstract ideas using a computer.
Claim 20 recites subject matter found in claims 8-12.  Accordingly, claim 20 recites patent ineligible subject matter for the reasons discussed above in connection with claims 8-12.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2002/0198805 to Burkhardt in view of NPL Your Guide to Cryptocurrency Regulations Around the World and Where They are Headed (dated March 27, 2018) (hereinafter, “Crypto Regulations”).
Per Claim 1: Burkhardt discloses:
A transaction-enabling system comprising: (see Burkhardt at Abstract: A method and apparatus optimizes tax treatment of business transactions by determining in advance the taxes that would be due in each of several possible jurisdictions.)
a controller, comprising: (see Burkhardt at ¶ 97: A processor in the server 32 accesses the tax database 34 to determine taxes that would ensue if a proposed transaction were to be executed in each of the possible jurisdictions, and outputs the taxes for each jurisdiction to the user interface 31.)
a transaction detection circuit structured to interpret a transaction request value, wherein the transaction request value comprises a transaction description for one of a proposed or an imminent transaction, and wherein the transaction description comprises a [[cryptocurrency]] type value and a transaction amount value; (see Burkhardt at ¶¶ 76-77: John buys a diamond for Susan for $5,000 dollars at “Diamonds4You.com”. John lives in New York where there is an 8.25% sales tax and his parents have a home in Connecticut where there is none. Diamonds4You.com offers John the opportunity to use Tax Optimization service and then passes the details of the transaction including total price and the NY delivery address he had requested to the TaxOptiMiser service. Diamonds4You.com shares the fact that it has no nexus for tax purposes in Connecticut.)
a transaction locator circuit structured to determine a transaction location parameter in response to the transaction request value, wherein the transaction location parameter comprises at least one of a transaction geographic value or a transaction jurisdiction value; and (see Burkhardt at ¶ 76: John buys a diamond for Susan for $5,000 dollars at “Diamonds4You.com”. John lives in New York where there is an 8.25% sales tax and his parents have a home in Connecticut where there is none. See also ¶ 79: The TaxOptiMiser system consults the tax rule data base and establishes that there is an 8.25% liability, it informs him of the $412.50 tax liability and asks him what other addresses he would consider using and about his willingness to incur any on-shipment costs and delays.)
a transaction execution circuit structured to provide a transaction implementation command in response to the transaction location parameter. (see Burkhardt at ¶ 95: Next, the method forwards data regarding execution of the transaction to a computer located in the selected jurisdiction (step 26). This is accomplished by forwarding instructions regarding how to execute the transaction, such as an order to transfer funds from one account to another and other instructions necessary to execute the transaction in the selected jurisdiction.)
However, Burkhardt fails to disclose, but Crypto Regulations, an analogous art of cryptocurrency transactions, discloses that transactions may be performed using cryptocurrency in some jurisdictions (see Crypto Regulations at p. 13: cryptocurrency is legal tender in Switzerland)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkhardt so that the transactions utilize cryptocurrency rather than fiat currency using the techniques disclosed in Crypto Regulations.  One of ordinary skill in the art would have been motivated to do so to take advantage of the tax reductions regardless of whether fiat currency is used or cryptocurrency is used.

Per Claim 14: Claim 14 recites subject matter similar to that discussed above in connection with claim 1, but does so in the context of a process, which Burkhardt also discloses (see Burkhardt at Abstract: A method and apparatus optimizes tax treatment of business transactions by determining in advance the taxes that would be due in each of several possible jurisdictions.)

Per Claims 2 and 15: The combination of Burkhardt and Crypto Regulations discloses the subject matter of claims 1 and 14, from which claims 2 and 15 depend, respectively.  Burkhardt further discloses:
wherein the transaction locator circuit is further structured to determine the transaction location parameter based on a tax treatment of the one of the proposed or the imminent transaction (see Burkhardt at ¶ 90: First, the method determines potential taxes due for a given transaction if the transaction were to be executed in each of several possible jurisdictions selectable by a user (step 21). This is accomplished by accessing a database storing the taxes in each of the possible jurisdictions and calculating the taxes due on a hypothetical transaction similar to the proposed transaction.)

Per Claims 3 and 16: The combination of Burkhardt and Crypto Regulations discloses the subject matter of claims 2 and 15, from which claims 3 and 16 depend, respectively.  Burkhardt further discloses:
wherein the transaction locator circuit is further structured to select the one of the transaction geographic value or the transaction jurisdiction value from a plurality of available geographic values or jurisdiction values that provides an improved tax treatment relative to a nominal one of the plurality of available geographic values or jurisdiction values. (see Burkhardt at ¶ 86: It proposes sending the buyer and seller details to a matching service in Bermuda that will consummate the transaction under Bermudan Law where no tax is liable. (Bermuda's e-commerce code explicitly states that transactions executed on computer servers located in Bermuda are within its jurisdiction.) The buyer and seller will split the savings and e-auction.com will provide its customary ancillary services (eescrow etc) for an already established transaction.  See also ¶ 90: First, the method determines potential taxes due for a given transaction if the transaction were to be executed in each of several possible jurisdictions selectable by a user (step 21). This is accomplished by accessing a database storing the taxes in each of the possible jurisdictions and calculating the taxes due on a hypothetical transaction similar to the proposed transaction.)

Per Claims 4 and 17: The combination of Burkhardt and Crypto Regulations discloses the subject matter of claims 2 and 15, from which claims 4 and 17 depend, respectively.  Burkhardt further discloses:
wherein the transaction locator circuit is further structured to determine the transaction location parameter in response to the tax treatment of at least one of the cryptocurrency type value or a type of the one of the proposed or imminent transaction. (see Burkhardt at ¶ 86: It proposes sending the buyer and seller details to a matching service in Bermuda that will consummate the transaction under Bermudan Law where no tax is liable. (Bermuda's e-commerce code explicitly states that transactions executed on computer servers located in Bermuda are within its jurisdiction.) The buyer and seller will split the savings and e-auction.com will provide its customary ancillary services (eescrow etc) for an already established transaction.)

Per Claims 5 and 18: The combination of Burkhardt and Crypto Regulations discloses the subject matter of claims 2 and 15, from which claims 5 and 18 depend, respectively.  Burkhardt further discloses:
wherein the transaction request value further comprises a transaction location value, and (see Burkhardt at ¶ 77: Diamonds4You.com offers John the opportunity to use Tax Optimization service and then passes the details of the transaction including total price and the NY delivery address he had requested to the TaxOptiMiser service. Diamonds4You.com shares the fact that it has no nexus for tax purposes in Connecticut.)
wherein the transaction locator circuit is further structured to provide the transaction location parameter as the transaction location value in response to determining that the tax treatment of the one of the proposed or imminent transaction meets a threshold tax treatment value. (see Burkhardt at ¶ 79: The TaxOptiMiser system consults the tax rule data base and establishes that there is an 8.25% liability, it informs him of the $412.50 tax liability and asks him what other addresses he would consider using and about his willingness to incur any on-shipment costs and delays.)

Per Claim 13: The combination of Burkhardt and Crypto Regulations discloses the subject matter of claim 1, from which claim 13 depends.  Burkhardt further discloses:
further comprising a transaction engine responsive to the transaction implementation command. (see Burkhardt at ¶ 96: Finally, the method executes the transaction in the selected jurisdiction in the computer located in the selected jurisdiction (step 27). This can be accomplished by sending a debit note to a specified account and sending a credit note to another account, thereby causing funds to transfer in the computer in the given jurisdiction, while also transferring title of the property or res of the transaction from one party to another in the jurisdiction selected by the user.)

Claim(s) 6-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkhardt and Crypto Regulations as applied to claims 1 and 14 above, and further in view of U.S. Patent Pub. No. 2015/0339765 to Dubey et al.
Per Claim 6: The combination of Burkhardt and Crypto Regulations discloses the subject matter of claim 2, from which claim 6 depends.  However, the combination of Burkhardt and Crypto Regulations fails to disclose, but Dubey, an analogous art of machine learning, discloses:
wherein the transaction locator circuit is further structured to operate an expert system configured to use machine learning to continuously improve the determination of the transaction location parameter relative to the tax treatment of transactions processed by the controller. (see Dubey at ¶ 44: In another embodiment, the machine learning 230 may enhance the regular forecasting rules to further refine the automated forecasting decisions and improve the accuracy of the decisions as to whether a given forecast should be taken into position or not.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkhardt to use the machine learning techniques disclosed in Dubey to improve the determination of the transaction location relative to a tax treatment.  One of ordinary skill in the art would have been motivated to do so to improve the transaction location selections, thereby reducing tax liability more efficiently.

Per Claims 7 and 19: The combination of Burkhardt and Crypto Regulations discloses the subject matter of claims 1 and 15, from which claims 7 and 19 depend, respectively.  However, Burkhardt fails to disclose, but Crypto Regulations discloses:
wherein the expert system is configured to aggregate regulatory information for cryptocurrency transactions from a plurality of jurisdictions, and (see Crypto Regulations at pp. 4-13: discloses cryptocurrency transaction regulations in a plurality of jurisdictions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkhardt so that the regulations aggregated in Burkhardt also include cryptocurrency regulations as disclosed in Crypto Regulations.  One of ordinary skill in the art would have been motivated to do so to enable the system to function when either fiat currency or cryptocurrency is used for a transaction.
However, the combination of Burkhardt and Crypto Regulations fails to disclose, but Dubey discloses:
continuously improve the determination of the transaction location parameter based on the aggregated regulatory information. (see Dubey at ¶ 44: In another embodiment, the machine learning 230 may enhance the regular forecasting rules to further refine the automated forecasting decisions and improve the accuracy of the decisions as to whether a given forecast should be taken into position or not.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkhardt to use the machine learning techniques disclosed in Dubey to improve the determination of the transaction location based on aggregated regulatory information.  One of ordinary skill in the art would have been motivated to do so to improve the transaction location selections, thereby reducing tax liability more efficiently.

Per Claim 8: The combination of Burkhardt, Crypto Regulations, and Dubey discloses the subject matter of claim 7, from which claim 8 depends.  Burkhardt further discloses:
determination of the transaction location parameter relative to secondary jurisdictional costs related to the cryptocurrency transactions. (see Burkhardt at ¶ 76: John buys a diamond for Susan for $5,000 dollars at “Diamonds4You.com”. John lives in New York where there is an 8.25% sales tax and his parents have a home in Connecticut where there is none.)
However, the combination of Burkhardt and Crypto Regulations fails to disclose, but Dubey discloses improving the determination of decisions, such as the transaction location relative to a second jurisdiction cost related to the transaction (disclosed in Burkhardt, above) (see Dubey at ¶ 44: In another embodiment, the machine learning 230 may enhance the regular forecasting rules to further refine the automated forecasting decisions and improve the accuracy of the decisions as to whether a given forecast should be taken into position or not.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkhardt to use the machine learning techniques disclosed in Dubey to improve the determination of the transaction location based on a secondary jurisdiction’s transaction costs.  One of ordinary skill in the art would have been motivated to do so to improve the transaction location selections, thereby reducing tax liability more efficiently.

Per Claim 9: The combination of Burkhardt, Crypto Regulations, and Dubey discloses the subject matter of claim 7, from which claim 9 depends.  Burkhardt further discloses:
determination of the transaction location parameter relative to a transaction speed for the cryptocurrency transactions. (see Burkhardt at ¶ 80: John shares his Connecticut address and says he would be prepared to put up with a 5-day delay if the savings were at least $100.  See also ¶ 81: The system uses its transportation cost database and recommends sending the diamonds to his parents' house for an additional shipping cost of $25 plus an optional insurance of $50. John accepts the recommendation and the TaxOptiMiser system passes the new shipping address back to Diamonds4You. It arranges the shipping and insurance leveraging its larger buying power and sends the on-shipment insurance details to John's mother after querying him for his preferred delivery method: e-mail, fax or hardcopy.)
However, the combination of Burkhardt and Crypto Regulations fails to disclose, but Dubey discloses improving decision-making using machine learning (see Dubey at ¶ 44: In another embodiment, the machine learning 230 may enhance the regular forecasting rules to further refine the automated forecasting decisions and improve the accuracy of the decisions as to whether a given forecast should be taken into position or not.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkhardt to use the machine learning techniques disclosed in Dubey to improve the determination of the transaction location based on transaction speed.  One of ordinary skill in the art would have been motivated to do so to improve the transaction location selections, thereby reducing tax liability more efficiently.

Per Claim 10: The combination of Burkhardt, Crypto Regulations, and Dubey discloses the subject matter of claim 7, from which claim 10 depends.  However, the combination of Burkhardt and Crypto Regulations fails to disclose, but Dubey discloses:
wherein the expert system is further configured to use machine learning to continuously improve the determination of the transaction location parameter relative to a tax treatment for the cryptocurrency transactions. (see Dubey at ¶ 44: In another embodiment, the machine learning 230 may enhance the regular forecasting rules to further refine the automated forecasting decisions and improve the accuracy of the decisions as to whether a given forecast should be taken into position or not.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkhardt to use the machine learning techniques disclosed in Dubey to improve the determination of the transaction location based on tax treatment.  One of ordinary skill in the art would have been motivated to do so to improve the transaction location selections, thereby reducing tax liability more efficiently.

Per Claim 11: The combination of Burkhardt, Crypto Regulations, and Dubey discloses the subject matter of claim 7, from which claim 11 depends.  Burkhardt further discloses:
determination of the transaction location parameter relative to a favorability of contractual terms related to the cryptocurrency transactions. (see Burkhardt at ¶¶ 45-46: Tariffs A comprehensive database of tariffs and customs duties applicable to different source (sales) and delivery locations for goods and services is provided.)
However, the combination of Burkhardt and Crypto Regulations fails to disclose, but Dubey discloses improving decision-making using machine learning (see Dubey at ¶ 44: In another embodiment, the machine learning 230 may enhance the regular forecasting rules to further refine the automated forecasting decisions and improve the accuracy of the decisions as to whether a given forecast should be taken into position or not.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkhardt to use the machine learning techniques disclosed in Dubey to improve the determination of the transaction location based on contractual terms.  One of ordinary skill in the art would have been motivated to do so to improve the transaction location selections, thereby reducing tax liability more efficiently.

Per Claim 12: The combination of Burkhardt, Crypto Regulations, and Dubey discloses the subject matter of claim 7, from which claim 12 depends.  However, the combination of Burkhardt and Crypto Regulations fails to disclose, but Dubey discloses:
wherein the expert system is further configured to use machine learning to continuously improve the determination of the transaction location parameter relative to a compliance of the cryptocurrency transactions within the aggregated regulatory information. (see Dubey at ¶ 44: In another embodiment, the machine learning 230 may enhance the regular forecasting rules to further refine the automated forecasting decisions and improve the accuracy of the decisions as to whether a given forecast should be taken into position or not.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkhardt to use the machine learning techniques disclosed in Dubey to improve the determination of the transaction location based on regulatory information.  One of ordinary skill in the art would have been motivated to do so to improve the transaction location selections, thereby reducing tax liability more efficiently.

Per Claim 20: The combination of Burkhardt, Crypto Regulations, and Dubey discloses the subject matter of claim 19, from which claim 20 depends.  Burkhardt further discloses:
determination of the transaction location parameter relative to at least one parameter selected from the parameters consisting of: secondary jurisdictional costs related to the transactions; a transaction speed for the transactions; a tax treatment for the transactions; a favorability of contractual terms related to the transactions; and a compliance of the transactions within the aggregated regulatory information. (see Burkhardt at ¶ 80: John shares his Connecticut address and says he would be prepared to put up with a 5-day delay if the savings were at least $100.  See also ¶ 81: The system uses its transportation cost database and recommends sending the diamonds to his parents' house for an additional shipping cost of $25 plus an optional insurance of $50. John accepts the recommendation and the TaxOptiMiser system passes the new shipping address back to Diamonds4You. It arranges the shipping and insurance leveraging its larger buying power and sends the on-shipment insurance details to John's mother after querying him for his preferred delivery method: e-mail, fax or hardcopy.)
However, the combination of Burkhardt and Crypto Regulations fails to disclose, but Dubey discloses using machine learning to improve decision-making (see Dubey at ¶ 44: In another embodiment, the machine learning 230 may enhance the regular forecasting rules to further refine the automated forecasting decisions and improve the accuracy of the decisions as to whether a given forecast should be taken into position or not.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkhardt to use the machine learning techniques disclosed in Dubey to improve the determination of the transaction location based on transaction speed.  One of ordinary skill in the art would have been motivated to do so to improve the transaction location selections, thereby reducing tax liability more efficiently. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2011/0191216 discloses a method and a system for determining taxes attributable to a financial transaction create a tax rate table, link an entity of the financial transaction to the tax rate table through a product rule, and calculate taxes based on the tax rate table according to one component of the financial transaction. The tax rate tables can be linked by a default product rule, which is a defined by a global variable. Alternatively, specific product rules can be used to link specific entities, such as tax jurisdiction records, or legal entity records. In one application, the method and the system calculate revenue tax, cost tax, input tax, and profits for each transaction. The method and the system may further include multi-currency support analysis for a financial transaction so that a financial transaction can be analyzed under a common currency, even though the financial transaction is conducted using one or more currencies in one or more jurisdictions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILESH B KHATRI/Examiner, Art Unit 3685